Case 1:19-cv-22440-DPG Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.:_________________________


 LAURA SIRVENT,
     Plaintiff,
 v.

 EL DORADO FURNITURE
 CORPORATION,

       Defendant.
 __________________________________/

                                    NOTICE OF REMOVAL


        Defendant EL DORADO FURNITURE CORPORATION (“El Dorado”), pursuant to 28

 U.S.C. §§ 1331, 1441, and 1446, hereby gives notice of removal of an action pending in the Circuit

 Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida, styled Laura Sirvent v.

 El Dorado Furniture Corporation, Case No.: 2019-013081-CA-01 to the United States District

 Court for the Southern District of Florida, being the district within which that action is presently

 pending. As grounds for removal, El Dorado states as follows:

                                            Introduction

        1.      On or about May 1, 2019, Plaintiff filed a complaint with the 11th Judicial Circuit

 in and for Miami-Dade County, Florida.1 El Dorado was not served with this complaint.




 1
  This complaint sets forth four counts against Defendant, one count of Sexual Harassment under
 Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq. (“Title VII”), one count of
 Sex/Gender Discrimination under Title VII, one count of Sexual Harassment under the Florida
 Civil Rights Act, § 760.01, et. seq., Florida Statutes (“FCRA”) and one count of Sex/Gender
 Discrimination under the FCRA.
Case 1:19-cv-22440-DPG Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 5



           2.     On or about May 7, 2019, Plaintiff filed an amended complaint with the 11th

 Judicial Circuit in and for Miami-Dade County, Florida.2 El Dorado was not served with this

 amended complaint.

           3.     On May 13, 2019, El Dorado was served with an Amended Complaint in this action,

 alleging sexual harassment and sex and gender discrimination under the Florida Civil Rights Act,

 § 760.01, et seq., Florida Statutes (“FCRA”), and claims for sexual harassment and sex and gender

 discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq. (“Title

 VII”). This is the only document that Plaintiff has served on El Dorado in this action.

           4.     This Notice of Removal is filed pursuant to 28 U.S.C. §§ 1441(a) and 1446(a).

           5.     Pursuant to 28 U.S.C. § 1446(a), attached hereto as Composite Exhibit A are copies

 of the Amended Complaint served upon Defendant and all state court process, pleadings, and

 orders served upon Defendant or maintained in the state court civil action.

           6.     This Notice is filed within thirty (30) days of Defendant having been served with

 the Complaint. See 28 U.S.C. § 1446(b).

                Plaintiff’s Complaint Raises a Substantial Question of Federal Law

           7.     Title 28 U.S.C. § 1331 states that “the district courts shall have original jurisdiction

 of all civil actions arising under the Constitution, laws, or treaties of the United States.” See 28

 U.S.C. § 1331. Title 28 U.S.C. § 1441(a) further states that “any civil action brought in a State

 court of which the district courts of the United States have original jurisdiction, may be removed

 by the defendant . . . .” See 28 U.S.C. § 1441(a). Thus, federal question jurisdiction is triggered

 where a federal question is presented on the face of a plaintiff’s complaint. See, e.g., Kemp v. Int’l

 Bus. Machines Corp., 109 F.3d 708, 712 (11th Cir. 1997).



 2
     This amended complaint sets forth the same four counts contained in the initial complaint.
Case 1:19-cv-22440-DPG Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 5



        8.      Plaintiff’s Amended Complaint alleges violations of 42 U.S.C. § 2000e. Complaint

 at ¶¶ 1, 44-63. Specifically, Plaintiff states that “the matter in controversy is brought pursuant to

 Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.” See Id. at ¶ 1.

        9.      Plaintiff, on the face of her Amended Complaint, seeks relief based upon claims

 arising from federal law. Accordingly, this Court has original jurisdiction of this case under 28

 U.S.C. § 1331, and this action is removable from state court pursuant to 28 U.S.C. § 1441(a).

        The Court Has Supplemental Jurisdiction Over Plaintiff’s State Law Claims

        10.     In the Amended Complaint, Plaintiff also alleges claims against Defendant for

 sexual harassment and sex and gender discrimination under the FCRA. Plaintiff’s pendent state

 law claims are also properly removable to federal court under this Court’s supplemental

 jurisdiction. Pursuant to 28 U.S.C. § 1367(a), “in any civil action of which the district courts have

 original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

 that are so related to claims in this action within such original jurisdiction that they form part of

 the same case or controversy under Article III of the United States Constitution.”

        11.     Here, Plaintiff’s state and federal claims “derive from a common nucleus of

 operative fact,” Mineworkers v. Gibbs, 383 U.S. 715, 725 (1966), namely, the reasons for Plaintiff’s

 termination of employment and Plaintiff’s claim that she was subject to harassment and

 discrimination. See Plaintiff’s Amended Complaint, attached as Composite Ex. A. As the Court has

 supplemental jurisdiction over Plaintiff’s state law claims, those claims are properly removed to this

 Court. See, e.g., Castellanos v. Starwood Vacation Ownership, Inc., 2015 WL 403274, at *3 (M.D.

 Fla. Jan. 8, 2015) (exercising supplemental jurisdiction in Family Medical Leave Act case over state

 law discrimination and retaliation claims).
Case 1:19-cv-22440-DPG Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 5



          12.   Copies of this Notice of Removal and a separate State Court Notice of Removal

 have been filed with the Clerk of the Circuit Court of the 11th Judicial Circuit and served on

 Plaintiff’s counsel.

          13.   This Notice of Removal is signed by undersigned counsel pursuant to Fed. R. Civ.

 P. 11.

          WHEREFORE, Defendant EL DORADO FURNITURE CORPORATION gives notice

 that the above-styled case now pending in the Circuit Court of the 11th Judicial Circuit in and for

 Miami-Dade County, Florida, is removed therefrom to this Court.


 Dated: June 12, 2019                  Respectfully submitted,
        Miami, Florida


                                               By: s/Robert S. Turk
                                                   ROBERT S. TURK, ESQ.
                                                   Florida Bar No.: 261343
                                                   E-mail: rturk@stearnsweaver.com
                                                   PAUL CRUCET, ESQ.
                                                   Florida Bar No.: 122169
                                                   E-mail: pcrucet@stearnsweaver.com
                                                   STEARNS WEAVER MILLER WEISSLER
                                                    ALHADEFF & SITTERSON, P.A.
                                                   Museum Tower, Suite 2200
                                                   150 West Flagler Street
                                                   Miami, Florida 33130
                                                   Telephone: (305) 789-3200
                                                   Facsimile: (305) 789-3395
                                                   Attorneys for Defendant, EL DORADO
                                                   FURNITURE CORPORATION
Case 1:19-cv-22440-DPG Document 1 Entered on FLSD Docket 06/12/2019 Page 5 of 5



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 12, 2019, I electronically filed the foregoing with the
 Clerk of the Court by using the CM/ECF System. I further certify that the foregoing document is
 being served this day on all counsel of record or pro se parties identified on the below Service List
 in the manner specified, either via transmission of Notices of Electronic Filing generated by
 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
 to receive Notices of Electronic Filing.



                                               By: s/Robert S. Turk
                                                   ROBERT S. TURK, ESQ.




                                            SERVICE LIST

                        Laura Sirvent v. El Dorado Furniture Corporation


 Elvis J. Adan, Esq.
 Florida Bar No. 24223
 E-mail: elvisadan11@aol.com
 Gallardo Law Office, P.A.
 8492 S.W. 8th Street
 Miami, Florida 33144
 Telephone: (305) 261-7000
 Facsimile: (305) 261-0088

 Attorneys for Plaintiff, Laura Sirvent

 Served Via: CM/ECF




 #7471261 v1
